UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported):March 5, 2013 VIDAROO CORPORATION (Exact name of registrant as specified in charter) Nevada 333-147932 26-1358844 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 370 Center Pointe Circle, Altamonte Springs, FL 32701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (321) 293-3360 Copies to: Frederick M. Lehrer, Esq. Attorney and Counselor at Law Phone: 561 706-7646 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): mWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) mSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) mPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) mPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Vidaroo Corporation is referred to below as “we”, “our” or “us” Item 1.01 Entry into a Material Definitive Agreement. Effective March 5, 2013, our Board of Directors (the “Board”), through a unanimous action by written consent, has agreed to allow $5,500 of outstanding indebtedness previously owed to Richard Brock to be purchased by 7 individual parties (the "Parties").Concurrently with this purchase,our Board has agreed with these parties to cancelthis outstanding indebtedness in exchange for an aggregate of55,000,000 shares of our common stock to be issued to the Parties. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Exhibits Exhibit Number Description 10.1 Form of Debt Purchase and Assignment Agreement 10.2 Form of Cancellation of debt in exchange for Stock SIGNA TURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Vidaroo Corporation Dated: March 11, 2013 By: /s/Thomas Moreland Name:Thomas Moreland Title:Chief Executive Officer
